Case 1:19-cv-23900-RNS Document 8-1 Entered on FLSD Docket 12/20/2019 Page 1 of 2
  Attachment 1

                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF FLORIDA
       COURT CASE NUMBER: 19-CIV-23900-RNS; NOTICE OF FORFEITURE ACTION

        Pursuant to 18 U.S.C. § 981, the United States filed a verified Complaint for Forfeiture
  against the following property:

         2012 Rolls Royce Phantom Drophead, bearing Vehicle VIN. #
         SCA682D53CUX16710 (the "Rolls Royce) (19-ICE-002119) which was seized from
         Raul Gorrin Belisario on September 18, 2019 in Miami, FL

  Any person claiming a legal interest in the Defendant Property must file a verified Claim
  with the court within 60 days from the first day of publication (October 31, 2019) of this
  Notice on this official government internet web site and an Answer to the complaint or
  motion under Rule 12 of the Federal Rules of Civil Procedure within 21 days thereafter.
  18 U.S.C. § 983(h)(1) permits a court to impose a civil fine on anyone asserting an interest
  in property which the court determines was frivolous.

  The verified Claim and Answer must be filed with the Clerk of the Court, 400 North Miami
  Avenue, Room 8N09, Miami, FL 33128, and copies of each served upon Assistant United
  States Attorney Nicole Grosnoff, 99 N.E. 4th Street, Miami, FL 33132, or default and
  forfeiture will be ordered. See, 18 U.S.C. § 983(a)(4)(A) and Rule G(5) of the
  Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

  The government may also consider granting petitions for remission or mitigation, which
  pardon all or part of the property from the forfeiture. A petition must include a description
  of your interest in the property supported by documentation; include any facts you believe
  justify the return of the property; and be signed under oath, subject to the penalty of
  perjury, or meet the requirements of an unsworn statement under penalty of perjury. See
  28 U.S.C. Section 1746. For the regulations pertaining to remission or mitigation of the
  forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of the forfeiture are
  found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the forfeiture are found at
  28 C.F.R. Section 9.5(b). The petition need not be made in any particular form and may
  be filed online or in writing. You should file a petition not later than 11:59 PM EST 30 days
  after the date of final publication of this notice. See 28 C.F.R. Section 9.3(a). The
  https://www.forfeiture.gov/FilingPetition.htm website provides access to a standard petition
  form that may be mailed and the link to file a petition online. If you cannot find the desired
  assets online, you must file your petition in writing by sending it to Assistant United States
  Attorney Nicole Grosnoff, 99 N.E. 4th Street, Miami, FL 33132. This website provides
  answers to frequently asked questions (FAQs) about filing a petition. You may file both a
  verified claim with the court and a petition for remission or mitigation.
Case 1:19-cv-23900-RNS Document 8-1 Entered on FLSD Docket 12/20/2019 Page 2 of 2

                                   Advertisement Certification Report


  The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
  between October 31, 2019 and November 29, 2019. Below is a summary report that identifies the uptime
  for each day within the publication period and reports the results of the web monitoring system’s daily
  check that verifies that the advertisement was available each day.

  U.S. v. ,

  Court Case No:              19-CIV-23900-RNS
  For Asset ID(s):            See Attached Advertisement Copy

     Consecutive          Date Advertisement         Total Hours Web Site             Verification that
     Calendar Day          Appeared on the           was Available during              Advertisement
         Count                 Web Site                  Calendar Day                existed on Web Site
           1                   10/31/2019                      24.0                          Verified
           2                   11/01/2019                      24.0                          Verified
           3                   11/02/2019                      24.0                          Verified
           4                   11/03/2019                      24.0                          Verified
           5                   11/04/2019                      24.0                          Verified
           6                   11/05/2019                      24.0                          Verified
           7                   11/06/2019                      24.0                          Verified
           8                   11/07/2019                      24.0                          Verified
           9                   11/08/2019                      24.0                          Verified
          10                   11/09/2019                      24.0                          Verified
          11                   11/10/2019                      24.0                          Verified
          12                   11/11/2019                      24.0                          Verified
          13                   11/12/2019                      24.0                          Verified
          14                   11/13/2019                      24.0                          Verified
          15                   11/14/2019                      24.0                          Verified
          16                   11/15/2019                      24.0                          Verified
          17                   11/16/2019                      24.0                          Verified
          18                   11/17/2019                      24.0                          Verified
          19                   11/18/2019                      24.0                          Verified
          20                   11/19/2019                      24.0                          Verified
          21                   11/20/2019                      24.0                          Verified
          22                   11/21/2019                      24.0                          Verified
          23                   11/22/2019                      24.0                          Verified
          24                   11/23/2019                      24.0                          Verified
          25                   11/24/2019                      24.0                          Verified
          26                   11/25/2019                      24.0                          Verified
          27                   11/26/2019                      24.0                          Verified
          28                   11/27/2019                      24.0                          Verified
          29                   11/28/2019                      24.0                          Verified
          30                   11/29/2019                      24.0                          Verified
  Additional log information is available and kept in the archives for 15 years after the asset has been disposed.
